Title: To Thomas Jefferson from George Mathews, Jr., 6 October 1808
From: Mathews, George, Jr.
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington M.T. Octr 6th 1808
                  
                  Having understood that you find considerable difficulty in filling the vacancy on the Bench of the Superior Court of the Orleans Territory, with a proper Character; & as our duties are numerous & of great consequnce to the community; I must beg that you will excuse the liberty I take in stating to you my oppinon, that Seth Lewis of the Mississippi Territory is a person well calculated to fill that appointment; his learning in the Law, his accurate knowledge of the French Language & being able to reade the Spanish, are all acquirments highly important in a judge of our Territory,—Add to these qualifications, an incorruptable integrity & I know not what can be wanting. I do sincerly believe him to be honest, to be capable & a friend of the Constitution & government of the United States—
                  With Sentiments of the highest respect; I am Sir your most Obedient Servant
                  
                     Geo. Mathews jun 
                     
                  
               